         Case 4:11-cr-00061-BMM Document 79 Filed 03/02/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-11-61-GF-BMM
                 Plaintiff,
       vs.

PRESTON KEITH JACKSON,                                         ORDER

                 Defendant.


       United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 10, 2021. (Doc. 77.)

       When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

       Judge Johnston conducted a revocation hearing on February 9, 2021. (Doc.

72.) The United States accused Jackson of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by failing to report for

substance abuse treatment; and 3) by using marijuana and methamphetamine. (Doc.

70.)
        Case 4:11-cr-00061-BMM Document 79 Filed 03/02/21 Page 2 of 2



      At the revocation hearing, Jackson admitted that he had violated the

conditions of his supervised 1) by failing to report for substance abuse testing; 2) by

failing to report for substance abuse treatment; and 3) by using marijuana and

methamphetamine. (Doc. 72.) Judge Johnston found that the violations Jackson

admitted proved to be serious and warranted revocation, and recommended that

Stanley receive a custodial sentence of 7 months, with 17 months of supervised

release to follow. (Doc 77.) Stanley was advised of his right to appeal and his right

to allocute before the undersigned. (Doc. 72.) The violations prove serious and

warrant revocation of Jackson’s supervised release. The Court finds no clear error

in Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 77 ) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Preston Keith Jackson be sentenced to the custody of

the United States Bureau of Prisons for 7 months, with 17 months supervised

release to follow.

      DATED this 2nd day of March, 2021.
